825 F.2d 406Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Johnnie HENLEY, Plaintiff-Appellant,v.Mary Sue TERRY, Attorney General of Virginia; Edward Murray,Director; Franklin E. White, Secretary of PublicSafety; Julian Pugh; Russell Wilson;David Garraghty, Warden,Defendants-Appellees.
No. 87-7129
United States Court of Appeals, Fourth Circuit.
Submitted June 22, 1987.Decided July 16, 1987.

Johnnie Henley, appellant pro se.
Nelson H.C. Fisher, Office of the Attorney General, for appellees.
Before RUSSELL and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the magistrate's opinion discloses that this appeal from his order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the judgment order does not reflect the magistrate's determination that the first claim be dismissed with prejudice and the second claim be dismissed without prejudice, we modify the judgment to reflect those determinations.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively and affirm the judgment, as modified, on the reasoning of the magistrate.  Henley v. Terry, C/A No. 87-173-R (E.D. Va., Apr. 21, 1987).


2
AFFIRMED.